                                            EXHIBIT 4

                                                                                             Jacqueline M. McCormick
                                                                                                              Associate
                                                                                       100 North Broadway, Suite 2900
                                                                                       Oklahoma City, OK 73102-8865
                                                                                           Direct Dial: (405) 553-2328
                                                                                            Facsimile: (405) 553-2855
                                                                                            jmccormick@hallestill.com


                                            July 1, 2019



VIA E-MAIL TSTOKES@OKLAWPARTNERS.COM

Mr. Terry Stokes
Ms. Emily E. Allan
Rubenstein & Pitts, PLLC
1503 E. 19th Street
Edmond, OK 73013

       Re:     USA Regrowth, LLC, et al. v. Midas Investments, LLC, et al., WDOK Case No.
               CIV-19-24-HE
               Client/Matter No. 004930.00001

Dear Terry and Emily:

       After reviewing Defendant Midas Investments, LLC’s and Defendant Chad Black’s
Responses and Objections to Plaintiffs’ First Sets of Interrogatories and Requests for Production,
we have determined the following referenced documents were not produced with Defendants’ Rule
26 Disclosures on March 26, 2019:

   1. Business Records of Midas Investments, LLC – referenced as “previously produced with
      its Rule 26 disclosures” in Defendant Midas Investments, LLC’s Answers to Interrogatory
      Nos. 4, 6, 7, 9, 10 and 11 and Defendant Chad Black’s Answers to Interrogatory Nos. 4, 8,
      9 and 10;

   2. Communications between Midas Investments, LLC and Plaintiffs - referenced as
      “previously produced with its Rule 26 disclosures” in Defendant Midas Investments,
      LLC’s Responses to Request for Production Nos. 1, 2 and 3 and Defendant Chad Black’s
      Responses to Request for Production Nos. 1, 2 and 3;

   3. Financial and other documents related to the Properties – referenced as “previously
      produced with its Rule 26 disclosures” in Defendant Midas Investments, LLC’s Responses
      to Request for Production Nos. 5, 7 and 8 and Defendant Chad Black’s Responses to
      Request for Production Nos. 6 and 7.




                               Hall, Estill, Hardwick, Gable, Golden & Nelson, P.C.
                     Tulsa, OK ● Oklahoma City, OK ● Northwest Arkansas ● Denver, CO
                                                 www.hallestill.com
                                           EXHIBIT 4

Mr. Terry Stokes
Ms. Emily E. Allan
July 1, 2019
Page 2


        We are currently set on the January 2020 trial docket, with a discovery completion deadline
of October 1, 2019. However, we are still awaiting a complete copy of Defendants’ initial
disclosure production, additional production per a protective order Defendants would like entered
in the case, and documents responsive to Plaintiffs’ Subpoena Duces Tecum to Ms. Murphy-
Steely. Since deadlines are approaching, please send the proposed Agreed Protective Order for
our review and initial disclosure production, as outlined above, by July 12, 2019.

         If for some reason Defendants do not plan on producing the documents they stated were
already produced with initial disclosures, please call us so we can discuss the issue in a good faith
effort to resolve it.

       Should you wish to discuss any other issue in the case, please do not hesitate to contact me.

                                                  Respectfully,



                                                  Jacqueline M. McCormick

JMM:krj
